Citation Nr: 1714693	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  12-34 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for peripheral vestibular disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1958 to November 1960.

This matter comes before the Board of Veterans' Appeals (Board), on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

Given the favorable outcome of this decision, a further discussion of the procedural, notice, development, and assistance actions accomplished during the course of the appeal is unnecessary.  See U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


FINDINGS OF FACT

1.  The Veteran was treated for complaints of dizziness in service.  

2.  The Veteran has described episodes of dizziness occurring over the years since service.  

3.  Post service treatment records reflect complaints of dizziness in the interim between the Veteran's service discharge and his 2009 application for VA benefits for the disability at issue.

4.  The Veteran's complaints of dizziness have been medically attributed to peripheral vestibular disorder.   





CONCLUSION OF LAW

Peripheral vestibular disorder was incurred in service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In 2009, the Veteran sought service connection for peripheral vestibular disorder as secondary to his bilateral hearing loss or hypertension.  Notably, review of the claims file reveals that he sought treatment for "dizziness" during his active duty service.  See, e.g., See Service Treatment Records, 7 (Apr. 8, 2016) (VBMS).  Thus, the Board has appropriately expanded the scope of the Veteran's claim as including direct service connection.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Direct service connection may be granted for a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1131.  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran was treated for complaints of dizziness in service, and he has described episodes of dizziness occurring over the years since service.  Notably, a post service record dated in 2001, eight years prior to his date of claim, reflects dizziness complaints.  This supports the Veteran's contention of ongoing symptoms since his discharge from service.  When examined for VA purposes in connection with his claim in September 2009, his complaints were diagnosed as peripheral vestibular disorder.  The examiner indicated this diagnosis was unrelated to hearing loss or hypertension, but did not express any conclusion as to an association with the dizziness complaints noted in service.  

A record reflecting complaints of dizziness in service that have persisted since service, and are now diagnosed as a peripheral vestibular disorder, is sufficient to reasonably conclude the disability was incurred in service.  


ORDER

Service connection for peripheral vestibular disorder is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


